DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites in lines 1-2 the limitation “at least one of the one or more annunciation patterns is accessible to a user”.  It is unclear whether this limitation refers to a user accessing settings of the device in which annunciation patterns are controlled or to the device carrying out its annunciation functions when the device is in a locked state such that a user may still hear, see, or otherwise access the annunciation pattern.  For purposes of examination, a device which still carries out annunciation of its alarms when the device is in a locked state will meet this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-13, 15, 16, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2008/0300572 to Rankers, and further in view of U.S. Patent App. Pub. 2016/0175520 to Palerm.
Regarding Claim 1, Rankers teaches an ambulatory (an ambulatory device is interpreted as a device adapted to be carried by a patient) medicament device (Fig. 1, infusion pump 104, sensor 106, BG meter 118 are carried on the patient and monitor 108 may also be configured as a portable unit as disclosed in Par. 0037, lines 13-20) configured to generate a dose control signal configured to cause a medicament pump to infuse medicament into a subject (Par. 0046, lines 11-17), the ambulatory medicament device comprising: a monitoring system interface (Fig. 1, element 108) configured to receive status information (Fig. 1, monitoring system interface may receive status information via communication link 116), wherein the status information comprises at least one of device information pertaining to a condition of the ambulatory medicament device or subject information pertaining to a condition of the subject (Par. 0038, lines 1-4); a memory (Fig. 4, element 320) configured to store specific computer-executable instructions (Par. 0071, lines 4-7; processing architecture 318 may writing information to the memory 320) and a list of pending alarm conditions (an alarm condition is interpreted as a condition of the device or patient which triggers an alarm; Fig. 6 discloses memory 320 stores an alarm history 516; “active” alarms are described in Pars. 0060 and 0180, among other places; 
Palerm teaches an analogous device directed to a medicament device (Fig. 1, element 100) configured to generate a dose control signal for infusing medicament into a subject (Par. 0038, lines 1-23) in which there is a hardware processor executing computer-executable instructions (Fig. 7, element 702; Par. 0074) to at least: determine whether a first status information satisfies an alarm condition (Par. 0027, lines 1-7; a homeostasis metric is a first status information and will generate an alarm if it is determined to meet an alarm condition) and determine that the alarm condition is not already present in a list of pending alarm conditions (Par. 0035; Palerm discloses “root causes” such as insufficient insulin delivery which are also considered alarm conditions as they indicate a condition which may trigger an alarm; the device is configured to determine whether or not the root cause of an alarm matches the root cause of any pending alarms so that the device prevents the user from addressing multiple alarms with the same root cause; therefore, the device is configured to determine that the alarm condition is not already in the list of pending alarm conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify computer-executable instructions of Rankers to include a step which determines that the alarm condition is not already present in the list of pending alarm conditions, as taught by Palerm, in order to prevent the user from addressing multiple alerts with the same root cause and to improve the user experience (Par. 0035, lines 23-27). 
Regarding Claim 2, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein the ambulatory medicament device comprises an insulin pump (Par. 0005, lines 1-3).
Regarding Claim 4, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein the one or more annunciation patterns 
Regarding Claim 5, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein the list of pending alarm conditions is sorted (Par. 0180, lines 6-8; prioritization of alarms is interpreted as sorting of pending alarm conditions since each alarm has an associated alarm condition) according to severity levels of alarm conditions (Par. 0180, lines 8-10; an alarm condition, such a one associated with low glucose, may be assigned a severity level which is prioritized over other alarm conditions) included on the list of pending alarm conditions. 
Regarding Claim 6, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein the list of pending alarm conditions is displayed on a user interface of the ambulatory medicament device (Fig. 11, the alarm history of the device is displayed on a user interface of the ambulatory medicament device; the alarm history includes the list of pending alarm conditions as described in claim 1 - “active” alarms are described in Pars. 0060 and 0180, among other places; “active” alarms have not been cleared so the alarm condition associated with an “active” alarm is interpreted as a pending alarm condition; the alarms in alarm history 516 which are active are thus interpreted to comprise a list of pending alarm conditions). 
Regarding Claim 8, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers teaches the ambulatory medicament device further comprising a wireless electronic communications interface (Fig. 4, elements 302 and 312) configured to communicate with a remote electronic device (Fig. 1, element 110; network interface 312 is configured 
Regarding Claim 9, the modified device of Rankers and Palerm teaches all of the limitations of claim 8 as discussed above and Rankers further teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least transmit the list of pending alarm conditions via the wireless electronic communications interface to the remote electronic device (Par. 0043, lines 6-15; any of the network devices may be configured as remote displays; as disclosed in Par. 0077, the network interface 312 is in communication with the hardware processor; thus the monitor is configured to communicate any information generated or processed by the hardware processor with a remote display, including the list of pending alarm conditions).
Regarding Claim 10, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least generate a display of an alarm state icon comprising a visual indication of a count of alarm conditions on the list of pending alarm conditions (Par. 0114, lines 7-15).
Regarding Claim 11, the modified medicament device of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least receive a second status information via the monitoring system interface (as discussed above regarding claim 1, the device has been modified by Palerm to determine whether an alarm condition is already present in the list of pending alarm conditions; the previous pending alarm condition is triggered by a first status information, and the present alarm condition is triggered by a second status information), and in response to determining that the second status information satisfies the alarm condition for the ambulatory medicament device or for the subject (Rankers, Par. 0083, an alarm generated by the alarm control logic 412 is the result of the alarm control logic 412 determining that a second status information has met an alarm condition), and determining that the indication of the alarm condition is already present in the list of pending alarm -160-conditions (Palerm, Par. 0035; Palerm discloses “root causes” which are also considered alarm conditions as they indicate a condition which may trigger an alarm; the device is configured to determine whether or not the root cause of an alarm matches the root cause of any pending alarms so that the device prevents the user from addressing multiple alarms with the same root cause; therefore, the device is configured to determine that the alarm condition is not already in the list of pending alarm conditions), modify the one or more annunciation patterns used to announce the alarm condition (Palerm, Par. 0035, a user notification represents the annunciation of an alarm; when the present alarm condition is already on the list of pending alarm conditions, the annunciation of the alarm condition is modified by being cleared or removed). 
Regarding Claim 12, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches the ambulatory medicament device wherein the first status information is received from a sensor that measures at least one of a characteristic of the ambulatory medicament device or a health-related characteristic of the subject (Fig. 1, element 106).
Regarding Claim 13, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein, in response to determining that the first status information satisfies the alarm condition for the ambulatory medicament device or for the subject, the hardware processor is further configured to execute the specific computer-executable instructions to at least contact at least one of a healthcare provider or a manufacturer of the ambulatory medicament device (Par. 0150; communication with an emergency contact in response to detection of an alarm condition; Par. 0172, the device is user-configurable such that a user may enter the phone number, email, fax, or page number for any person or entity to be contacted, which could include a healthcare provider and/or a manufacturer of the ambulatory medicament device). 
Regarding Claim 15, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein in response to determining that the first status information satisfies the alarm condition for the ambulatory medicament device (Par. 0127, a first information relating to the pump satisfies an alarm condition for any of the listed pump alarms), the hardware processor is further configured to execute the specific computer-executable instructions to at least cause repair instructions to be output for display on a user interface (Fig. 13-14; Par. 0127, the alarm generated includes a message field 714 that may contain repair instructions relating to the alarm condition such as “Replace battery” in Par. 0134 or “Change reservoir set” in Par. 0139).
Regarding Claim 16, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein the one or more annunciation patterns comprise at least one of text information corresponding to the alarm condition, an audible alarm, a visual alarm, or a haptic alarm (Par. 0169, vibrations are haptic alarms; audible tones, tone characteristics, recorded audio or voice messages, and music are audible alarms; flashing lights, adjustable brightness, video content, and images are visual alarms)(Par. 0125, alarm type field 702, message field 704, and user action field 706 are text information corresponding to the alarm condition). 
Regarding Claim 21, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein the ambulatory medicament device further comprises a user interface element that enables a user to acknowledge an alarm corresponding to the alarm condition (Figs. 12-14, the display allows a user to acknowledge an alarm) or to dismiss the alarm corresponding to the alarm condition (Figs. 12-14, the user action field 716 allows a user to dismiss the alarm), wherein the alarm is associated with at least one of the one or more annunciation patterns (Figs. 12-14, the message fields 714 are each annunciation patterns associated with each alarm, in addition to audible tones or other annunciation patterns that may be present). 
Regarding Claim 22, Rankers teaches a computer-implemented method of generating an alarm corresponding to a severity level of an alarm condition of an ambulatory medicament device configured to generate a dose control signal configured to cause a medicament pump to infuse medicament into a subject, the computer-implemented method comprising: by a hardware processor configured to generate a dose control signal configured to cause a medicament pump to infuse medicament into a subject (Par. 0046, lines 11-17; a dose control signal is generated in response to sensor data and is used to cause infusion pump 104 to infuse medicament into a subject; processing may occurring in the monitor 108 which includes hardware processor 318), receiving a first status information (Fig. 19, element 802) comprising at least one of device information pertaining to a condition of the ambulatory medicament device or subject information pertaining to a condition of the subject (Par. 0189, lines 5-8); determining that the first status information satisfies an alarm condition for the ambulatory medicament device or for the subject (Par. 0191, lines 8-16; query task 820 determines whether the first status information satisfies an alarm condition); in response to determining that the first status information satisfies the alarm condition for the ambulatory medicament device or for the subject (Fig. 19, task 822 occurs in response to query task 822 determining first status information satisfies an alarm condition and generates an alarm), modifying the list of pending alarm conditions based on the alarm 
Palerm teaches an analogous method directed to generating an alarm on an medicament device configured to generate a dose control signal for infusing medicament into a subject (Par. 0038, lines 1-23) in which there is a hardware processor executing computer-executable instructions (Fig. 7, element 702; Par. 0074), the method including determining whether a first status information satisfies an alarm condition (Par. 0027, lines 1-7; a homeostasis metric is a first status information and will generate an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the computer-implemented method of Rankers to include a step which determines that the alarm condition is not already present in the list of pending alarm conditions, as taught by Palerm, in order to prevent the user from addressing multiple alerts with the same root cause and to improve the user experience (Par. 0035, lines 23-27). 
Regarding Claim 23, the modified method of Rankers and Palerm teaches all of the limitations of claim 22 as discussed above and Rankers further teaches receiving the first status information from a monitoring system interface (Par. 0008, lines 6-9, the monitor device is a monitoring system interface), the monitoring system interface configured to receive status information (Fig. 1, the monitor device receives status information from elements 106, 104, and 118).
Regarding Claim 24, the modified method of Rankers and Palerm teaches all of the limitations of claim 22 as discussed above and Rankers further teaches wherein the one or more annunciation patterns are selected from a plurality of annunciation patterns (Par. 0115, lines 6-9; the markers in the graphic 276 are also annunciation patters and may be displayed using different colors, patterns, sizes, and brightness, thus there are a plurality of annunciation patterns), wherein at least one severity level of the plurality of severity levels is associated with a unique annunciation pattern of the plurality of 
Regarding Claim 26, the modified method of Rankers and Palerm teaches all of the limitations of claim 22 as discussed above and Rankers further teaches sending alarm condition data corresponding to the alarm condition to a remote electronic device (Par. 0150, establishing contact with an emergency contact and transmitting an e-mail, page, or other message with alarms in response to the detection of an emergency condition is sending alarm condition data since the alarm corresponds to an alarm condition) enabling the remote electronic device to annunciate the alarm condition (transmission of the alarm signal enable the remote electronic device to annunciate the alarm condition since the display of an e-mail, page, or other message is annunciation of an alarm condition).
Regarding Claim 27, the modified method of Rankers and Palerm teaches all of the limitations of claim 22 as discussed above and further teaches outputting, for display on a user interface of the ambulatory medicament device, an alarm state icon comprising a visual indication of a count of alarm conditions on the list of pending alarm conditions (Par. 0114, lines 7-15).
Regarding Claim 28, the modified method of Rankers and Palerm teaches all of the limitations of claim 22 as discussed above and further teaches receiving a second status information (as discussed above regarding claim 22, the device has been modified by Palerm to determine whether an alarm condition is already present in the list of pending alarm conditions; the previous pending alarm condition is triggered by a first status information, and the present alarm condition is triggered by a second status information), and in response to determining that the second status information satisfies the alarm condition for the ambulatory medicament device or for the subject (Rankers, Par. 0083, an alarm generated by the alarm control logic 412 is the result of the alarm control logic 412 determining that a second status information has met an alarm condition), and determining that the indication of the alarm condition is already present in the list of pending alarm -160-conditions (Palerm, Par. 0035; Palerm . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rankers in view of Palerm, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2016/0030669 to Harris.
Regarding Claim 3, the modified medicament device of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 1, and Rankers further teaches the ambulatory medicament device comprising a pump capable of administering insulin (Par. 0005, lines 1-3).  Rankers is silent regarding a bi-hormonal pump capable of administering insulin and a counter-regulatory agent.
Harris teaches an analogous device directed to an ambulatory medicament device (Fig. 2) comprising an infusion pump and monitoring system interface in which the infusion pump is configured as a bi-hormonal pump capable of administering insulin and a counter-regulatory agent (Par. 0025, lines 28-32; agents which raise blood glucose levels meet the limitation “counter-regulatory agent”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the infusion pump of the ambulatory medicament device of Rankers and Palerm to be a bi-hormonal pump capable of administering insulin and a counter-regulatory agent, as taught by Harris, in order to raise and lower the blood glucose levels of the patient (Par. 0025, lines 28-32). 
Claims 7, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rankers in view of Palerm, as applied to Claims 1, 6, and 22, and further in view of U.S. Patent App. Pub. 2011/0040247 to Mandro.
Regarding Claim 7, the modified medicament device of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 6, and Rankers further teaches the ambulatory medicament device having a locked state (Par. 0089, a state in which the device is password protected is a locked state), but Rankers is silent regarding wherein the list of pending alarm conditions is available when the ambulatory medicament device is in a locked state. 
Mandro teaches an analogous device directed to an ambulatory medicament device (Fig. 4) with a monitor system interface (Par. 0157, the user interface) which is configured to generate a locked state in which only certain features are locked, such as editing therapy programs or delivering a bolus. Mandro also teaches pending alarm conditions which are displayed to a user (Figs. 19-20).  Thus, Mandro teaches that pending alarm conditions are available when the device is in a locked state since the locked state is intended to only lock certain features rather than lock the whole pump (Par. 0161).  Additionally, Mandro never states that a lockout feature may prevent the display of an alarm, which indicates the alarm conditions are available when the device is in a locked state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the locked state of the modified ambulatory medicament device of Rankers and Palerm to only lock certain features such that the list of pending alarm conditions is available when the ambulatory medicament device is in a locked state, as taught by Mandro, in order to allow flexibility to the user to lockout features separately rather than locking the whole pump (Par. 0161). 
Regarding Claim 20, the modified medicament device of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 1, and Rankers further teaches the ambulatory 
Mandro teaches an analogous device directed to an ambulatory medicament device (Fig. 4) with a monitor system interface (Par. 0157, the user interface) which is configured to generate a locked state in which only certain features are locked, such as editing therapy programs or delivering a bolus. Mandro also teaches one or more annunciation patterns which are accessible to a user (in addition to visual annunciation patterns shown in Figs. 19-20; audible and tactile patterns are shown in Figs. 43A-C).  Thus, Mandro teaches that at least one of the one or more annunciation patterns is accessible by a user when the device is in a locked state since the locked state is intended to only lock certain features rather than lock the whole pump (Par. 0161).  Additionally, Mandro never states that a lockout feature may prevent the annunciation of an alarm, which indicates the annunciation patterns are accessible when the device is in a locked state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the locked state of the modified ambulatory medicament device of Rankers and Palerm to only lock certain features such that the one of the one or more annunciation patterns is accessible by a user when the ambulatory medicament device is in a locked state, as taught by Mandro, in order to allow flexibility to the user to lockout features separately rather than locking the whole pump (Par. 0161). 
Regarding Claim 25, the modified method of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 22, and Rankers further teaches the ambulatory medicament device having a locked state (Par. 0089, a state in which the device is password protected is a locked state), but Rankers is silent regarding displaying the list of pending alarm conditions on a user interface when the ambulatory medicament device is in a locked state. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to the method of Rankers and Palerm to include displaying the list of pending alarm conditions on a user interface of the ambulatory medicament device that is accessible when the ambulatory medicament device is in a locked state, as taught by Mandro, in order to allow flexibility to the user to lockout features separately rather than locking the whole pump (Par. 0161). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rankers in view of Palerm, as applied to Claims 1, and further in view of U.S. Patent App. Pub. 2017/0311903 to Davis. 
Regarding Claim 14, the modified device of Rankers and Palerm teaches all of the limitations of claim 1 as discussed above and Rankers further teaches wherein the first status information indicates that a quantity of available medicament is at or below a quantity threshold (Par. 0100, lines 1-10; the quantity of available medicament is tracked; Fig. 19, element 822 is an indication that a quantity is at or below a threshold), the hardware processor is further configured to execute the specific computer-executable instructions to at least order additional medicament (Par. 0070, lines 18-26; the hardware processor is configured to display a notification to place an order for supplies).  The modified device of Rankers and Palerm is silent regarding ordering additional medicament without user involvement. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the specific computer-executable instructions of the modified device of Rankers and Palerm to include ordering additional medicament without user involvement, as taught by Davis, in order to automate the ordering process. 
Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rankers in view of Palerm, as applied to Claims 1 and 22, and further in view of U.S. Patent App. Pub. 2014/0288947 
Regarding Claim 17, the modified medicament device of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 1, and teaches determining that the first status information satisfies the alarm condition, and determining that the indication of the alarm condition is present in the list of pending alarm conditions (as discussed above regarding Claim 1) and in response, modify the one or more annunciation patterns used to announce the alarm condition (Palerm, Par. 0035, a user notification represents the annunciation of an alarm; when the present alarm condition is already on the list of pending alarm conditions, the annunciation of the alarm condition is modified by being cleared or removed).  The modified device of Rankers and Palerm is silent regarding in response to determining that the first status information satisfies the alarm condition, and determining that the indication of the alarm condition is present in the list of pending alarm conditions, the hardware processor is further configured to at least: modify the severity level of the alarm condition from a first severity level of the plurality of severity levels to a second severity level from the plurality of severity 
Simpson teaches an analogous invention directed to the annunciation of alarm conditions (Par. 0004) for medical devices, in which the device is configured to modify the severity level of the alarm condition from a first severity level of the plurality of severity levels to a second severity level (Par. 0159, lines 1-10; escalation of an alarm meets the limitation of modifying the severity level of an alarm condition from a first severity level to a second severity level) from the plurality of severity levels (Par. 0411, there are n severity levels as a result of n escalations; n levels may be a plurality of levels) and -161-modify the one or more annunciation patterns of the alarm condition based on the severity level of the alarm condition (Par. 0159, lines 10-13; increased volume of an escalated alarm is a modified annunciation pattern based on the severity level of the alarm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the specific computer-executable instructions of the modified device of Rankers and Palerm in order to modify the severity level of the alarm condition from a first severity level of a plurality of severity levels to a second severity level from the plurality of severity levels, and modify the one or more annunciation patterns of the alarm condition based on the severity level of the alarm condition, as taught by Simpson, in order to escalate alarms that are not indicated as corrected (Par. 0159, lines 1-3).  Furthermore, Simpson teaches escalation of alarms that are not corrected within a predetermined period of time.  The device of Rankers and Palerm determines whether an alarm condition is already in the list of pending alarm conditions as the manner of determining whether an alarm is indicated as corrected.  Therefore it would be obvious to modify the specific computer-executable instructions of the modified device of Rankers and Palerm in the manner recited above (modifying a severity level and annunciation pattern) in response to determining that the indication of the alarm condition is present in the list of pending alarm conditions. 
Regarding Claim 29, the modified method of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 22, and teaches determining that the first status information satisfies the alarm condition, and determining that the indication of the alarm condition is present in the list of pending alarm conditions (as discussed above regarding Claim 1) and in response, modifying the one or more annunciation patterns used to announce the alarm condition (Palerm, Par. 0035, a user notification represents the annunciation of an alarm; when the present alarm condition is already on the list of pending alarm conditions, the annunciation of the alarm condition is modified by being cleared or removed).  The modified device of Rankers and Palerm is silent regarding in response to determining that the first status information satisfies the alarm condition, and determining that the indication of the alarm condition is present in the list of pending alarm conditions, the hardware processor is further configured to at least: modify the severity level of the alarm condition from a first severity level of the plurality of severity levels to a second severity level from the plurality of severity levels, and -161-modify the one or more annunciation patterns of the alarm condition based on the severity level of the alarm condition.
Simpson teaches an analogous method directed to the annunciation of alarm conditions (Par. 0004) for medical devices, in which the method comprises modifying the severity level of the alarm condition from a first severity level of the plurality of severity levels to a second severity level (Par. 0159, lines 1-10; escalation of an alarm meets the limitation of modifying the severity level of an alarm condition from a first severity level to a second severity level) from the plurality of severity levels (Par. 0411, there are n severity levels as a result of n escalations; n levels may be a plurality of levels) and -161-modifying the one or more annunciation patterns of the alarm condition based on the severity level of the alarm condition (Par. 0159, lines 10-13; increased volume of an escalated alarm is a modified annunciation pattern based on the severity level of the alarm).
. 
Claims 18, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rankers in view of Palerm, as applied to Claims 1 and 22, and further in view of U.S. Patent App. Pub. 2003/0065308 to Lebel. 
Regarding Claim 18, the modified medicament device of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 1, but is silent regarding in response to determining that the severity level of the alarm condition matches an unsafe level, the hardware processor is further configured to execute the specific computer-executable instructions to at least suspend delivery of the medicament to the subject. 
Lebel teaches an analogous device directed to an ambulatory medicament device (Par. 0115, lines 1-4; the implantable medical delivery system) configured to generate a dose control signal to infuse medicament into a patient (Par. 0115, lines 1-4; controllably supply insulin) and also generate alarms in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the specific computer-executable instructions of the ambulatory medicament device of Rankers and Palerm to include determining that the severity level of the alarm condition matches an unsafe operation severity level, and in response, suspend delivery of the medicament to the subject, as taught by Lebel, in order to ensure reliable operation of the system (Par. 0121, lines 1-3).
Regarding Claim 19, the modified medicament device of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 1, but is silent regarding in response to determining that the severity level of the alarm condition matches a safe level, the hardware processor is further configured to execute the specific computer-executable instructions to at least maintain delivery of the medicament to the subject. 
Lebel teaches an analogous device directed to an ambulatory medicament device (Par. 0115, lines 1-4; the implantable medical delivery system) configured to generate a dose control signal to infuse medicament into a patient (Par. 0115, lines 1-4; controllably supply insulin) and also generate alarms in response to alarm conditions (Par. 0025).  Lebel further teaches that in response to determining that the severity level of the alarm condition matches a safe operation level (Par. 0121, lines 1-10 disclose self-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the specific computer-executable instructions of the ambulatory medicament device of Rankers and Palerm to include determining that the severity level of the alarm condition matches a safe operation severity level, and in response, maintain delivery of the medicament to the subject, as taught by Lebel, in order to ensure reliable operation of the system (Par. 0121, lines 1-3).
Regarding Claim 30, the modified method of Rankers and Palerm teaches all of the limitations as discussed above regarding claim 22, but is silent regarding in response to determining that the severity level of the alarm condition matches an unsafe operation severity level, suspending delivery of the medicament to the subject; and in response to determining that the severity level of the alarm condition matches a safe operation severity level, maintaining delivery of the medicament to the subject.
Lebel discloses an analogous method directed to generating alarms corresponding to alarm conditions of an ambulatory medicament device (Par. 0025).  Lebel further teaches that in response to determining that the severity level of the alarm condition matches an unsafe operation level (Par. 0121, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Rankers and Palerm to include determining that the severity level of the alarm condition matches an unsafe operation severity level, and in response, suspending delivery of the medicament to the subject; and determining that the severity level of the alarm condition matches a safe operation severity level, and in response, maintaining delivery of the medicament to the subject and, as taught by Lebel, in order to ensure reliable operation of the system (Par. 0121, lines 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783